Citation Nr: 1422750	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease with atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In August 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease with atrial fibrillation.

The most recent VA examination for the Veteran's heart disease was in December 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over three years, the December 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, the Veteran testified at his August 2012 Board hearing that he was hospitalized for a catheterization in July 2012, which he contends has resulted in additional cardiac symptoms since the December 2010 examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements assert an increase in symptomatology since his last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for ischemic heart disease with atrial fibrillation.  The examiner should offer an opinion as to the extent and severity of the Veteran's ischemic heart disease with atrial fibrillation.  All lay and medical evidence should be considered.  

On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers that have treated him for his heart disability since December 2010.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Regardless of any response obtained from the Veteran, records of any VA treatment the Veteran received for his heart disability from the Seattle VA Medical Center, Boise VA Medical Center, and any other treating VA facility dating since December 2010 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the nature and extent of his currently diagnosed ischemic heart disease with atrial fibrillation.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



